 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3

 4    SHAWN PRITCHETT,                                         Case No. 2:17-cv-01694-JAD-CWH
 5                        Petitioner
 6             v.                                                       Order Directing
                                                                       Response to Petition
 7    JO GENTRY, et al.,
 8                        Respondents
 9

10            Petitioner Shawn Pritchett is serving a life sentence without parole for his 2010 state-court

11   convictions for murder with a deadly weapon, robbery with a deadly weapon, and conspiracy.

12   The court has reviewed his second amended petition for a writ of habeas corpus under 28 U.S.C.

13   § 2254 in accordance with Rule 4 of the Rules Governing Section 2254 Cases in the United States

14   District Courts and now directs the respondents to file a response.

15            IT THEREFORE IS ORDERED that respondents have until June 15, 2019, to answer

16   or otherwise respond to the amended petition [ECF No. 32]. Respondents must raise all

17   potential affirmative defenses in the initial responsive pleading, including lack of exhaustion and

18   procedural default. Successive motions to dismiss will not be entertained.

19            IT FURTHER IS ORDERED that if respondents file and serve an answer, then they must

20   comply with Rule 5 of the Rules Governing Section 2254 Cases in the United States District

21   Courts. Petitioner then will have 45 days from the date on which the answer is served to file a

22   reply.

23            IT FURTHER IS ORDERED that if respondents file and serve a motion, then petitioner

24   will have 45 days from the date of service of the motion to file a response to the motion.

25   Respondents then will have 21 days from the date of service of the response to file a reply.

26                                                              _________________________________
                                                                           ___
                                                                             _ _____ ______
                                                                                        _ ______ _
                                                                U.S. District
                                                                           ct Judge
                                                                              Judg
                                                                              Ju dge Jennifer
                                                                                          i err A. Dorsey
                                                                                     Jennnif
27
                                                                Dated: May 1, 2019
28
                                                         1
